IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00285-CV

                 IN THE MATTER OF THE MARRIAGE OF
               SUSAN VANDUSEN AND RICHARD KAIRIS



                           From the County Court at Law
                              Walker County, Texas
                             Trial Court No. D1716502


                                      ORDER


       This appeal was referred to mediation on March 6, 2019. The parties timely filed

a joint objection to mediation.

       The objection is sustained. The appeal is no longer subject to the mediation order

issued on March 6, 2019.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Objection sustained
Order issued and filed May 1, 2019